Hill, J.
The ordinance being attacked upon the ground that it was invalid, and the trial judge in his order and judgment stating that the ordinance is excessive and discriminatory, but basing his judgment denying an injunction on the ground that the plaintiff had an adequate remedy at law, and the ground upon which the court put its decision not being sound in law, it is ordered that the judgment be reversed, and the case be remanded to the court below to pass upon the validity of the ordinance. Judgment reversed.

All the Jusiiees eoneur.

B. H. Burroughs, for plaintiff.
E. G. Elmore and P. M. Anderson, for defendant.